Citation Nr: 0719932	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-18 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Louis, Missouri, (hereinafter RO).  


FINDINGS OF FACT

1. The record reveals VA diagnoses of PTSD.

2.  The evidence of record relates the veteran's PTSD to his 
military service. 

 
CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, PTSD 
was incurred as a result of the veteran's military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2005).  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that this law does not preclude the Board from adjudicating 
the issue involving the veteran's claim for service 
connection for PTSD.  This is so because the Board is taking 
action favorable to the veteran by granting service 
connection for the disorder at issue.  As such, this decision 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

With regard to the specific issue of establishing service 
connection for PTSD, a grant of service connection requires 
(1) a current medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 
11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

If the veteran did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen, 10 Vet. App. at 138; Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); Fossie v. West, 12 Vet. App. 1, 6 (1998).

The veteran's DD Form 214 reflects that he served in the 
Republic of Vietnam during the Vietnam War, and his MOS 
listed therein was combat engineer.  As a result of stressors 
incurred during this service, to include being in constant 
fear of being wounded or killed, the veteran contends that he 
suffers from PTSD.  He sated that one of the most stressful 
things he had to encounter during his tour in Vietnam was 
having to drive a dump truck on the sides of roads to avoid 
mines when engaged in mine detonation operations.  

The post service evidence includes numerous VA outpatient and 
examination reports reflecting diagnoses of PTSD.  In July 
2003, a VA psychologist, after noting that there were some 
"inconsistencies in the [the veteran's] reported symptoms 
and experiences," diagnosed the veteran with depressive 
disorder and anxiety disorder, although she noted that 
"[b]ased on [the] veteran's present report of symptoms and 
findings form a recent [VA] PTSD assessment . . . he would 
meet [the] criteria for PTSD as a result of his Vietnam 
experience."  Moreover, several VA clinical records dated 
after July 2003 reflect diagnoses of PTSD, related to his 
reported military stressors, including a report of VA PTSD 
assessment in February 2004.  

In short, the Board finds that based on the MOS listed on his 
DD Form 214 as a  combat engineer, it would not be 
unreasonable to conclude that the veteran's duties included 
mine detonation and/or excursions in enemy territory which 
would have caused the veteran to fear for his life, and that 
memories of such duty could have resulted in PTSD.  While 
there is some conflict in the evidence, there is sufficient 
evidence to conclude that at least a portion of the veteran's 
psychiatric difficulties are attributable to PTSD and/or 
related symptomatology resulting from in-service stressors.  
Unless the preponderance of the evidence is against a claim, 
it cannot be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, without finding error in the RO's action, the 
Board will exercise its discretion to find that the evidence 
is in relative equipoise and conclude that service connection 
for PTSD may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.




ORDER

Entitlement to service connection for PTSD is granted. 

____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


